Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statements No. 333-128202 and No. 333-134249 on Forms S-8 and the Registration Statement No. 333-146121 and No. 333-157631on Forms S-3 of Parke Bancorp, Inc. of our report, dated March 26, 2012, relating to our audit of the 2011 consolidated financial statements of Parke Bancorp, Inc., appearing in the Annual Report to Shareholders, which is incorporated in this Annual Report on Form 10-K of Parke Bancorp, Inc. for the year ended December 31, 2011. /s/ McGladrey & Pullen, LLP Blue Bell, Pennsylvania March 26, 2012
